United American Petroleum Corp. 9600 Great Hills Trail, Suite 150W Austin, Texas 78759 October 5, 2012 Via Edgar Transmission Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Attn:Sirimal R. Mukerjee Re:United American Petroleum Corp. Form 10-K for Fiscal Year Ended December 31, 2011 Filed April 16, 2012 File No. 0-51465 Dear Mr. Mukerjee: United American Petroleum Corp., a Nevada corporation (the “Company”), received your letter dated September 24, 2012 regarding the Company’s Form 10-K for the fiscal year ended December 31, 2011, filed April 16, 2012, with the Securities and Exchange Commission (“Commission”). The Company hereby requests additional time to respond to your comment letter due to the Company’s need for further time to respond fully to all of the comments. The Company anticipates that it will be able provide the requested information and file an amended Form 10-K with the Commission on or before October 19, 2012. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, United American Petroleum Corp. /s/ Michael Carey Michael Carey Chief Executive Officer 1
